800 So. 2d 343 (2001)
Diana MINTZ, Appellant,
v.
BROWARD CORRECTIONAL INSTITUTE and State of Florida, Department of Insurance, Appellees.
No. 1D01-3869.
District Court of Appeal of Florida, First District.
November 26, 2001.
Joseph Hackney, Jr., Miami, for appellant.
No appearance for appellees.
PER CURIAM.
Although entitled a "Final Order of Dismissal," the order of the lower tribunal in this case merely grants a motion to dismiss. As such, the order is nonfinal and nonappealable. See Board of County Commissioners v. Grice, 438 So. 2d 392 (Fla.1983); Benton v. Moore, 655 So. 2d 1272 (Fla. 1st DCA 1995). Accordingly, we dismiss this appeal without prejudice to appellant's right to seek review upon entry of a final order of dismissal.
KAHN, LEWIS and POLSTON, JJ., concur.